Exhibit 10.32

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into effective
as of the Effective Date, as hereinafter defined, by and among Chicago Tube &
Iron Company, a Delaware corporation (“Chicago Tube & Iron”), Olympic Steel,
Inc., an Ohio corporation (the “Company”), and DR. DONALD R. MCNEELEY
(“Executive”).

WHEREAS, Chicago Tube & Iron and Executive, an officer of Chicago Tube & Iron,
entered into an employment agreement on January 1, 2008 (“Prior Agreement”);

WHEREAS, Chicago Tube & Iron and the Company have entered into the Agreement and
Plan of Merger, dated May 18, 2011 (the “Merger Agreement”);

WHEREAS, the Company, Chicago Tube & Iron and Executive desire to enter into
this Agreement, subject to, contingent upon and effective upon the consummation
of the transactions contemplated by the Merger Agreement (the “Acquisition”)
through which Chicago Tube & Iron will become a wholly owned subsidiary of the
Company; and

WHEREAS, the Prior Agreement shall terminate and this Agreement shall become
effective immediately following the Acquisition (the “Effective Date”).

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Operation of Agreement. This Agreement will not become effective or operative
(and neither party will have any obligation hereunder) until the Effective Date.
Upon the Effective Date, the Prior Agreement shall terminate in its entirety and
no longer be in force or have effect. If the Merger Agreement terminates for any
reason without the occurrence of the Acquisition, this Agreement will not become
effective and all the terms and provisions of this Agreement shall be null and
void.

2. Term of Employment. Chicago Tube & Iron hereby agrees to employ Executive,
and Executive hereby agrees to serve Chicago Tube & Iron, on the terms and
conditions set forth herein for the period commencing as of the Effective Date
and expiring on the fifth anniversary of the Effective Date (the “Initial
Employment Period”). The Initial Employment Period shall automatically be
renewed on the fifth anniversary of the Effective Date for a period of an
additional three years from such date (the “Renewal Period”) unless, at least
ninety (90) days prior to the first date of the Renewal Period, Executive has
given notice to the Company that he does not wish to have the Initial Employment
Period extended. Notwithstanding any provision of this Agreement to the
contrary, Executive’s role, responsibilities and compensation during the Renewal
Period will be determined by mutual agreement of Executive, Chicago Tube & Iron
and the Company pursuant to negotiations in good faith. Executive, Chicago
Tube & Iron and the Company anticipate that at a minimum Executive would serve
in a senior advisory capacity during the Renewal Period. Such Initial Employment
Period and Renewal Period shall be referred to collectively as the “Employment
Period.” Notwithstanding any provision to the contrary, Executive’s employment
will be at-will, and the Employment Period may be terminated earlier under the
terms and conditions set forth herein.

3. Position and Duties. During the Initial Employment Period, Executive shall be
the President of the Company’s Chicago Tube & Iron business unit and report
directly to the Chief Executive Officer of the Company (the “Chief Executive
Officer”). In this position, Executive shall have the overall responsibility for
the management and operation of the Chicago Tube & Iron business unit and the
performance of such other executive services and duties as shall be reasonably
assigned to and requested of him by the Chief Executive Officer, consistent with
Executive’s position as the most senior executive of the Company’s Chicago
Tube & Iron business unit. In addition, Executive shall serve in any position
and office with the Company as the Chief Executive Officer may determine from

 

37



--------------------------------------------------------------------------------

time to time. However, during the Initial Employment Period, Executive shall
always remain as President of the Company’s Chicago Tube & Iron business unit
and at the level of one of the most senior executive officers of the Company.
During the Employment Period, Executive shall devote substantially all his
working time and efforts to the business and affairs of Chicago Tube & Iron and
the Company, subject to the following sentences, and shall serve Chicago Tube &
Iron and the Company in their respective businesses and perform his duties to
the best of his ability. Executive may continue to serve as adjunct professor at
Northwestern University and as a trustee of the Pipefitters’ Local Union 597
Pension Plan, in each case to the extent Executive served in such positions
prior to the Effective Date. Executive may not, without the Company’s prior
written consent, serve on any Board of Directors for any company other than for
the Company and the companies listed in the following sentence. Executive may
continue to serve as a member of the Board of Directors of Saulsbury Industries,
currently located in Odessa, Texas, and Vail Rubber Co., currently located in
St. Joseph, Michigan. During the Initial Employment Period, the Board of
Directors of the Company (the “Board”) shall use its best efforts to cause
Executive to be elected to the Board at each annual meeting of the Company’s
shareholders in which the shareholders elect the members of his class of
directors. Such best efforts shall include, but not be limited to, nominating
Executive, supporting and recommending Executive and including Executive in all
applicable proxy materials, in each case subject to the Board’s fiduciary
duties.

4. Compensation.

(a) Salary. During the Initial Employment Period, Chicago Tube & Iron shall pay
and Executive shall receive a base salary at the rate of Five-Hundred
Seventy-Five Thousand dollars ($575,000.00) per year (the “Base Salary”).
Executive’s salary shall be reviewed annually, although any salary adjustments
shall be at the sole discretion of the Board or any duly authorized committee
thereof, including but not limited to the Compensation Committee.
Notwithstanding the foregoing, in no event shall Executive’s salary be adjusted
below the Base Salary amount unless agreed to in writing otherwise by Executive,
Chicago Tube & Iron, and the Company as set forth in Section 12 below. Such
salary shall be payable in accordance with the normal policies of Chicago Tube &
Iron for payment of its senior executives.

(b) Benefits Generally. During the Initial Employment Period (and with respect
to Section 4(b)(ii) below, during the Renewal Period), in addition to the
benefit plans of Chicago Tube & Iron (except where participation would result in
a duplication of benefits or participation in more than one plan providing a
similar category of benefits), Executive shall be eligible to participate in all
welfare and benefit plans that are currently maintained or established, or that
may be established and maintained in the future, by the Company for its senior
executives generally, including but not limited to:

(i) group life and disability insurance coverage;

(ii) medical, dental and hospitalization insurance coverage,

(iii) long term incentive and equity-based plans (other than the Company’s
Senior Management Compensation Plan);

(iv) the reimbursement plan for financial services and tax planning; provided,
that such reimbursements shall not exceed $10,000 per year and shall be paid in
accordance with the requirements of Section 22 below; and

(v) retirement plans, including but not limited to any supplemental executive
retirement plans, such as the Company’s Supplemental Executive Retirement Plan
(the “SERP”), which on the date of this Agreement includes terms providing that
(A) the Company will allocate an annual deemed

 

38



--------------------------------------------------------------------------------

base contribution to Executive’s account under the SERP equal to 13% of his
Applied Compensation (as defined in the SERP), for the respective year;
(B) Executive is eligible to receive an annual additional deemed Incentive
Contribution if certain performance criteria are met for the year (as defined in
the SERP); (C) Executive’s benefit will vest in full on the date he completes
five years of participation in the SERP; and (D) the entire amount held in
Executive’s account under the SERP will be denominated in restricted stock units
of the Company and, if his account is distributed, the amount held in the
account will be paid in shares of the Company’s common stock.

Notwithstanding any provision to the contrary, this Section 4(b) is subject to
all the terms and conditions set forth in each applicable welfare and benefit
plan, including the eligibility provisions and the ability of Chicago Tube &
Iron or the Company to amend and terminate each such plan. For purposes of this
Agreement, no benefit shall be considered to have accrued as of any date under
any welfare or benefit plan referred to in this Section 4(b) if such benefit
remains subject to a discretionary determination under the terms of such plan as
of such date.

(c) Expenses. Chicago Tube & Iron shall reimburse Executive for reasonable
direct expenses incurred by him on behalf of Chicago Tube & Iron in the
performance of his duties during the Employment Period, which amounts shall be
paid in accordance with the requirements of Section 22 below, to the extent
those requirements are applicable. Executive shall furnish Chicago Tube & Iron
with such documentation as is requested by Chicago Tube & Iron in order for it
to comply with the Code and regulations thereunder in connection with the proper
deduction of such expenses.

(d) Annual Bonus.

(i) During the Initial Employment Period, in lieu of participation in the
Company’s Senior Management Compensation Plan, Executive shall be eligible for
an annual performance bonus (the “Performance Bonus”), in such amount and based
on Chicago Tube & Iron’s performance against specific budgeted target levels
(which budgeted target levels will consider market conditions and Chicago Tube &
Iron’s historical methodology of budget creation) (the “Performance Target”) as
submitted to and determined by the Compensation Committee of the Board (the
“Compensation Committee”); provided that the Performance Bonus will be based on
the operating income of the operations of the Chicago Tube & Iron business unit,
without regard to any adjustment for last in first out inventory accounting,
home office, overhead, or similar allocations of expenses of other business
units, and that Executive’s Performance Bonus amount shall be a percentage of
his Base Salary that is the same percentage of his Performance Target achieved
for the year in accordance with the following:

 

Percentage of Performance Target Achieved

  

Percentage of Base Salary

> 120%       120% 120%    120% 110%    110% 100%    100%   95%      95%   90%   
  90%   85%      85% < 85%      0

Notwithstanding any provision to the contrary, Executive’s 2011 Performance
Bonus shall have a performance period which begins on the Effective Date and
ends on December 31, 2011 and shall be calculated as a percentage of his Base
Salary earned during such period.

(ii) Each year during the Initial Employment Period, the Chief Executive Officer
and Executive shall recommend to the Compensation Committee of the Board the
Performance Target applicable to Executive with respect to the Performance Bonus
for the respective performance period;

 

39



--------------------------------------------------------------------------------

provided that the Compensation Committee will in good faith consider such
recommendations but determine, in its sole discretion, such Performance Target.
The Performance Target shall be determined and communicated to Executive within
90 days after the beginning of each calendar year (or, in the case of the
initial performance period beginning on the Effective Date and ending
December 31, 2011, within 90 days after the Effective Date). Any recommendation
of Performance Target by the Chief Executive Officer and Executive will be
consistent with Chicago Tube & Iron’s past practice taking into account all
economic and other relevant conditions.

(iii) The Performance Bonus, if any, earned with respect to a calendar year
shall be paid in the calendar year following such calendar year, but in all
events prior to March 15 of the calendar year next following the calendar year
with respect to which the Performance Bonus is earned. In the event of a
Change-in-Control in the ownership of the Company, any Performance Bonus amount
that has been earned but has not been paid pursuant to this Section 4(d)(iii)
shall be paid to Executive within 30 days of the Change-in-Control.

Notwithstanding any provision to the contrary, if the Company is required to
restate its annual financial statements for any fiscal year and such restatement
would reduce the Performance Bonus payment for the period covered by such
financial restatement by more than 5%, Executive shall reimburse the Company for
the difference between the Performance Bonus actually paid and the Performance
Bonus payable under the restated financial statement. Executive shall make such
reimbursement not later than sixty (60) days after the restated financial
statements have been made final and disclosed to the public.

(e) Long-Term Incentive Plan. During the Initial Employment Period, Executive
shall be eligible to participate in all long-term incentive plans (other than
the Senior Management Compensation Plan) that apply to other senior executives
of the Company, as any such plans may be created or amended by the Board from
time to time.

(f) Automobile. During the Initial Employment Period, Chicago Tube & Iron shall
provide Executive with a leased automobile in accordance with its historical
practices in providing a leased automobile to Executive; provided, that the
monthly payments for the leased automobile provided for herein shall not exceed
the monthly leased rates obtained from bona fide third parties for the
automobile leased by Executive as of March 10, 2011. Executive shall reimburse
Chicago Tube & Iron for his personal use of the leased automobile by an amount
of $125 per month.

(g) Country Club Memberships. During the Initial Employment Period, Chicago
Tube & Iron shall reimburse Executive for regular membership fees, assessments,
and dues incurred by Executive at the Medinah Country Club and the La Grange
Country Club (the “Country Clubs”), which reimbursement payments shall be paid
in accordance with the requirements of Section 22 below, and will reimburse
Executive in accordance with Section 4(c) hereof for the amount of any charges
reasonably incurred at the Country Clubs in the conduct of the Company’s and/or
Chicago Tube & Iron’s business.

5. Termination of Employment.

(a) Events of Termination. The Employment Period shall terminate immediately
upon the occurrence of any of the following events:

(i) the death of Executive;

(ii) upon receipt by Executive of Chicago Tube & Iron’s written notice of intent
to terminate due to Disability (the “Disability Effective Date”);

(iii) voluntary termination by Executive of his employment with Chicago Tube &
Iron;

 

40



--------------------------------------------------------------------------------

(iv) upon receipt by Chicago Tube & Iron of Executive’s written notice that
specifies the reasons for employment termination for Good Reason;

(v) upon receipt by Executive of Chicago Tube & Iron’s written notice that
specifies the reasons for employment termination for Good Cause; or

(vi) thirty (30) days after Executive’s receipt of Chicago Tube & Iron’s written
notice terminating Executive’s employment at any time other than for Good Cause,
Death or Disability, for any reason or no reason.

For purposes of Section 5, expiration of the Initial Employment Period upon a
notice of Executive under Section 2 that he does not wish to extend the Initial
Employment Period shall be deemed a resignation of Executive pursuant to
Section 5(a)(iii).

(b) Notice of Termination. Any termination by the Company for Good Cause shall
be communicated by Notice of Termination to Executive and any termination by
Executive shall be communicated by Notice of Termination to Chicago Tube & Iron,
in each case in accordance with Section 10. For purposes of this Agreement, a
“Notice of Termination” means a written notice that (i) indicates the specific
termination provision in this Agreement relied upon; (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated; and
(iii) specifies the Termination Date (as defined below). The failure or omission
by the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Cause shall not waive any
right of the Company hereunder or preclude the Company from asserting such fact
or circumstance in enforcing the Company’s rights hereunder. Except for
termination of Executive’s employment by the Company for Good Cause or by
Executive for Good Reason, the Notice of Termination shall be given 30 days in
advance of the Termination Date.

(c) Termination Date. “Termination Date” means (i) if Executive’s employment is
terminated by the Company for Good Cause or by Executive for Good Reason, the
date of termination of employment that is set forth in the Notice of Termination
(which shall not be earlier than the date on which such notice is given);
(ii) if Executive’s employment is terminated by the Company other than for Good
Cause or Disability, or Executive resigns other than for Good Reason, the date
on which the Company or Executive notifies Executive or the Company,
respectively, of such termination, or such later date as may be specified by the
terminating party in such notice; provided that such notice must be given
30 days in advance of any such date; and (iii) if Executive’s employment is
terminated by reason of death or Disability, the date of death of Executive or
the Disability Effective Date, as the case may be.

6. Obligations of Chicago Tube & Iron upon Termination.

(a) Termination by Chicago Tube & Iron or by Executive for Good Reason. If,
during the Initial Employment Period, Chicago Tube & Iron terminates Executive’s
employment for any reason, other than for an Illegal Act, or, prior to the third
anniversary of the Effective Date, Executive terminates his employment for Good
Reason, Executive shall be entitled to the following:

(i) Continuation of his Monthly Base Salary (as defined below), paid each month
for the period beginning on his Termination Date and ending on the earlier of
(A) the fifth anniversary of the Effective Date or (B) a breach by Executive of
any obligation in this Agreement, including, but not limited, to Section 7; and

(ii) If Executive’s employment is terminated prior to his attaining age 65,
continued reimbursement, which reimbursement payments shall be paid in
accordance with the requirements of Section 22 below, by Chicago Tube & Iron of
Executive’s regular membership fees, assessments, and

 

41



--------------------------------------------------------------------------------

dues incurred at the Country Clubs until the earliest of (A) his attainment of
age 65, (B) his becoming a full time employee of another employer, or (C) a
breach by Executive of any material obligations in this Agreement, including,
but not limited, to Executive’s obligations in Section 7.

Notwithstanding any provision to the contrary, all payments to Executive
pursuant to this Section 6(a) shall cease and Executive shall forfeit all rights
to any payments under this Section 6(a) if he does not execute and deliver to
the Company a Release and Waiver of Claims within 60 days after the Termination
Date, in substantially the form attached hereto as Schedule B, and refrain from
revoking, rescinding or otherwise repudiating such Release and Waiver of Claims
during all applicable periods in which Executive may revoke it.

(b) Termination by Executive for Any Reason after Third Anniversary. If
Executive terminates his employment on or after the third anniversary of the
Effective Date and prior to the fifth anniversary of the Effective Date for any
reason, Executive shall be entitled to the following:

(i) Continuation of one-half of his Monthly Base Salary, paid each month for the
period beginning on his Termination Date and ending on the earlier of (A) the
fifth anniversary of the Effective Date or (B) a breach by Executive of any
obligation in this Agreement, including, but not limited, to Section 7; and

(ii) If Executive terminates employment prior to his attaining age 65, continued
reimbursement, which reimbursement payments shall be paid in accordance with the
requirements of Section 22 below, by Chicago Tube & Iron of Executive’s regular
membership fees, assessments, and dues incurred at the Country Clubs until the
earliest of (A) his attainment of age 65, (B) his becoming a full time employee
of another employer, or (C) a material breach by Executive of any obligation in
this Agreement, including, but not limited, to Section 7, if Executive fails to
cure such breach within ten (10) days following written notice from the Company
specifying in reasonable detail the facts and circumstances of such breach.

Notwithstanding any provision to the contrary, all payments to Executive
pursuant to this Section 6(b) shall cease and Executive shall forfeit all rights
to any payments under this Section 6(b) if he does not execute and deliver to
the Company a Release and Waiver of Claims, in substantially the form attached
hereto as Schedule B, within 60 days after the Termination Date and refrain from
revoking, rescinding or otherwise repudiating such Release and Waiver of Claims
during all applicable periods in which Executive may revoke it.

(c) Medical Benefits Upon Certain Terminations. If (i) during the Employment
Period, Chicago Tube & Iron terminates Executive’s employment for any reason
other than for Good Cause or (ii) during the Initial Employment Period,
Executive terminates his employment for Good Reason, Executive shall be entitled
to continue participating in the group medical plan of Chicago Tube & Iron or
the Company (based upon whichever plan was providing coverage of Executive
immediately prior to such termination), with the same contribution rate that
applies to active employees generally during the applicable period, until
Executive becomes eligible to receive benefits under Medicare or, if earlier,
another employer’s medical plan, unless prohibited by applicable law. The cost
of coverage for Executive under the medical plan will be taxable to Executive
and will be reported as such by Chicago Tube & Iron or the Company in accordance
with applicable law. Notwithstanding any provision to the contrary, all benefits
to Executive pursuant to this Section 6(c) shall cease and Executive shall
forfeit all rights to any benefits under this Section 6(c) if he does not
execute and deliver to the Company a Release and Waiver of Claims, in
substantially the form attached hereto as Schedule B, within 60 days after the
Termination Date and refrain from revoking, rescinding or otherwise repudiating
such Release and Waiver of Claims during all applicable periods in which
Executive may revoke it.

 

42



--------------------------------------------------------------------------------

(d) Termination for Any Reason. In addition to the payments and benefits
provided for in Sections 6(a), 6(b) and 6(c), if applicable, if Executive’s
employment terminates for any reason, including by reason of Executive’s death
during the Employment Period, or at the expiration of the Employment Period,
Executive shall be entitled to the following benefits.

(i) Base Salary at the rate then in effect otherwise payable through the
Termination Date to the extent not previously paid, which shall be paid in a
lump sum in cash within thirty (30) calendar days from the Termination Date;

(ii) Performance Bonus that has been earned and accrued but remains unpaid,
which shall be paid in the same form and at the same time as such Performance
Bonus, if any, would be paid if Executive’s employment had not terminated;
provided that if Executive’s employment was terminated by the Company for Good
Cause under Section 5(a)(v) or by Executive pursuant to a voluntary termination
under Section 5(a)(iii), any payment of the Performance Bonus shall be at the
discretion of the Compensation Committee and in no event shall any portion of
any subsequent Performance Bonus be deemed to have been earned and accrued;

(iii) Benefits provided for in Section 4(b) that have accrued up to and
including the Termination Date, subject to the terms and conditions of the
welfare and benefit plans referenced in Section 4(b); and

(iv) Reimbursement of reasonable expenses incurred up to and including the
Termination Date under the terms of Section 4(c) and subject to the applicable
requirements of Section 22.

Notwithstanding any provision to the contrary, all payments to Executive
pursuant to Section 6(d)(ii) shall cease and Executive shall forfeit all rights
to any payments under such section if he does not execute and deliver to the
Company a Release and Waiver of Claims, in substantially the form attached
hereto as Schedule B, within 60 days after the Termination Date and refrain from
revoking, rescinding or otherwise repudiating such Release and Waiver of Claims
during all applicable periods in which Executive may revoke it.

(e) Monthly Base Salary. For purposes of this Agreement, Executive’s Monthly
Base Salary shall be one-twelfth of his Base Salary as in effect as of his
Termination Date.

(f) Cessation of Payments. It is expressly understood that the Company’s and/or
Chicago Tube & Iron’s payment obligations and Executive’s participation rights
under this Section 6 shall cease in the event Executive materially breaches any
of the agreements in Section 7, and if Executive fails to cure such breach
within ten (10) days following written notice from the Company specifying in
reasonable detail the facts and circumstances of such breach, or if Executive
revokes the Release and Waiver of Claims for any reason.

(g) No Further Obligations. Except as expressly set forth in this Section 6,
Executive shall not be entitled to any other payments or benefits under this
Agreement as a result of the termination of Executive’s employment.

7. Restrictive Covenants.

(a) Non-Competition. While employed by Chicago Tube & Iron and for a period of
twenty-four (24) months after ceasing to be so employed (the “Restrictive
Period”) for whatever reason, Executive shall not, directly or indirectly, own,
manage, operate, control or participate in the ownership, management, operation
or control of, or be connected as an officer, partner, director, consultant or
other executive position with, or have any financial interest in (i) any metal
service center or distributor conducting business within those portions of the
United States wherein the Company or Chicago Tube & Iron is conducting business
on the Termination Date, or (ii) a business engaged in direct competition with
any other significant business carried on by the Company or

 

43



--------------------------------------------------------------------------------

Chicago Tube & Iron on the Termination Date. In no event shall ownership of less
than five (5) percent of the equity of a corporation, limited liability company
or other business entity, standing alone, constitute a violation hereof. Chicago
Tube & Iron and the Company acknowledge that Executive’s service as a director
of Saulsbury Industries, located in Odessa, Texas, Vail Rubber Co., located in
St. Joseph, Michigan, and such other directorships, if any, previously approved
by the Company shall not be deemed a violation of this Section 7(a).

(b) Non-Solicitation. During the Restrictive Period, Executive shall not
directly, indirectly or through an affiliate: (i) solicit, induce, divert, or
take away or attempt to solicit, induce, divert or take away any customer,
distributor, or supplier of the Company or Chicago Tube & Iron, (ii) solicit,
induce, or hire or attempt to solicit, induce, or hire any employee of the
Company or Chicago Tube & Iron or any individual who was an employee of the
Company or Chicago Tube & Iron on the Termination Date and who has left the
employment of the Company or Chicago Tube & Iron, as applicable, after the
Termination Date within one year of the termination of such employee’s
employment with the Company or Chicago Tube & Iron, as applicable, or (iii) in
any way directly or indirectly interfere with such relationships.

(c) Confidentiality.

(i) Executive shall keep in strict confidence, and shall not, directly or
indirectly, at any time while employed by Chicago Tube & Iron or after ceasing
to be so employed, disclose, furnish, publish, disseminate, make available or,
except in the course of performing his duties of employment hereunder, use for
his benefit or the benefit of others any trade secrets or Confidential
Information. Executive specifically acknowledges that all trade secret and
Confidential Information, in whatever media or form maintained, and whether
compiled by Chicago Tube & Iron, the Company or Executive, (A) derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use,
(B) that reasonable efforts have been made by the Company and Chicago Tube &
Iron to maintain the secrecy of such information, (C) that such information is
the sole property of the Company or Chicago Tube & Iron, as applicable, and
(D) that any disclosure or use of such information by Executive while employed
by Chicago Tube & Iron (except in the course of performing his duties and
obligations hereunder for Chicago Tube & Iron) or after ceasing to be so
employed shall constitute a misappropriation of the Company’s or Chicago Tube &
Iron’s trade secrets.

(ii) Notwithstanding the provisions of Section 7(c)(i), Executive may disclose
Confidential Information to anyone outside of the Company or Chicago Tube & Iron
with the express written consent of the Company or Chicago Tube & Iron, as
applicable, or Confidential Information that: (A) is at the time of receipt or
thereafter becomes publicly known through no wrongful act of Executive; (B) is
received from a third party not under an obligation to keep such information
confidential and without breach of this Agreement; (C) is required to be
disclosed by applicable law or legal process; or (D) is reasonably required to
be disclosed in connection with a legal action seeking enforcement of the terms
of this Agreement.

(iii) In addition to the provisions of Sections 7(c)(i) and 7(c)(ii), all
memoranda, notes, lists, records and other documents (and all copies thereof)
made or compiled by Executive or made available to Executive concerning the
business of Chicago Tube & Iron or the Company and which are in Executive’s
possession or control, will be delivered to the Company or Chicago Tube & Iron
at any time on request.

 

44



--------------------------------------------------------------------------------

8. Indemnification. With respect to Executive’s acts or failures to act during
the Employment Period in Executive’s capacity as a director, officer, employee
or agent of the Company or Chicago Tube & Iron, Executive shall be entitled,
during periods in which Executive serves as a director or officer of the Company
or Chicago Tube & Iron, to liability insurance coverage on the same basis as
other directors and officers of the Company.

9. Binding Agreement; Successors. This Agreement shall inure to the benefit of
and be binding upon Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts would still be payable to him hereunder,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to Executive’s spouse, or if Executive’s spouse
does not survive him, to Executive’s estate. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the Company,
including, without limitation, any person acquiring directly or indirectly all
or substantially all of the assets of the Company, whether by merger,
consolidation, sale or otherwise (and such successor shall thereafter be deemed
the “Company” for the purposes of this Agreement). The Company shall require any
such successor to expressly assume and agree to perform this Agreement.

10. Notice. All notices, requests and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given (a) when hand
delivered, (b) one business day after being sent by recognized overnight
delivery service, or (c) three business days after being sent by registered or
certified mail, return receipt requested, postage prepaid, and in each case
addressed as follows (or addressed as otherwise specified by notice under this
Section 10):

(i) If to Chicago Tube & Iron or the Company, to:

Olympic Steel, Inc.

5096 Richmond Road

Bedford, Ohio 44146

Attention: Chief Executive Officer

With a copy to:

Olympic Steel, Inc.

5096 Richmond Road

Bedford, Ohio 44146

Attention: Chairman, Compensation Committee

(ii) If to Executive, to:

Dr. Donald R. McNeeley

5432 Bending Oaks Place

 

45



--------------------------------------------------------------------------------

Donners Grove, Illinois 60515

11. Withholding. The Company and Chicago Tube & Iron may withhold from any
amounts payable under or in connection with this Agreement all federal, state,
local and other taxes as may be required to be withheld by the Company or
Chicago Tube & Iron under applicable law or governmental regulation or ruling.
Notwithstanding any provision to the contrary, to the extent any payment or
benefit provided hereunder is taxable to Executive, Executive shall be
responsible for the amount of any such tax liability.

12. Amendments; Waivers. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing, and is signed by Executive and an officer of the Company specifically
designated by the Board or its Compensation Committee to execute such writing.
No delay in exercising any right, power or privilege hereunder shall operate as
a waiver thereof. No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

13. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Illinois, without
giving effect to the conflict of law principles of such State. Executive agrees
that the state and federal courts located in the State of Illinois shall have
jurisdiction in any action, suit or proceeding against Executive based on or
arising out of this Agreement and Executive hereby: (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process in connection
with any action, suit or proceeding against Executive; and (c) waives any other
requirement (whether imposed by statute, rule of court or otherwise) with
respect to personal jurisdiction, venue or service of process.

14. Equitable Relief. Executive, Chicago Tube & Iron and the Company acknowledge
and agree that the covenants contained in Section 7 are of a special nature and
that any breach, violation or evasion by Executive of the terms of Section 7
will result in immediate and irreparable injury and harm to the Company, for
which there is no adequate remedy at law, and will cause damage to the Company
in amounts difficult to ascertain. Accordingly, the Company shall be entitled to
the remedy of injunction, as well as to all other legal or equitable remedies to
which the Company may be entitled (including, without limitation, the right to
seek monetary damages), for any breach, violation or evasion by Executive of the
terms of Section 7.

15. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. In the
event that any provision of Section 7 is found by a court of competent
jurisdiction to be invalid or unenforceable as against public policy, such court
shall exercise its discretion in reforming such provision to the end that
Executive shall be subject to such restrictions and obligations as are
reasonable under the circumstances and enforceable by the Company or Chicago
Tube & Iron.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

46



--------------------------------------------------------------------------------

17. Headings; Definitions. The headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement. Certain capitalized terms used in this Agreement are defined on
Schedule A attached hereto.

18. No Assignment. This Agreement may not be assigned by either party without
the prior written consent of the other party, except as provided in Section 9.

19. Entire Agreement; No Other Arrangements. This Agreement contains the entire
agreement between the parties with respect to the employment of Executive and
supersedes any and all other agreements, either oral or in writing, with respect
to the employment of Executive, including, without limitation, the Prior
Agreement. This Agreement does not, however, affect in any way the
Non-Competition Agreement between Executive and the Company entered into in
connection with the Merger Agreement and Acquisition. Executive acknowledges
that, in executing this Agreement, he has not relied on any representations not
set forth in this Agreement. Executive represents that his employment by Chicago
Tube & Iron will not violate any other agreement by which Executive is bound.

20. Separation from Service. All references to “termination of employment” or
forms and derivations thereof in connection with Executive’s right to receive
any payment which is subject to Section 409A of the Code shall refer solely to
events which constitute a “separation from service” as defined in Treasury
Regulation §1.409A-1(h) and means Executive’s separation from service with
Chicago Tube & Iron and all members of the controlled group, for any reason,
including without limitation, quit, discharge, or retirement, or a leave of
absence (including military leave, sick leave, or other bona fide leave of
absence such as temporary employment by the government if the period of such
leave exceeds the greater of six months or the period for which Executive’s
right to reemployment is provided either by statute or by contract). “Separation
from service” also means the permanent decrease in Executive’s service for
Chicago Tube & Iron and all controlled group members to a level that is no more
than 20% of its prior level. For this purpose, whether a “separation from
service” has occurred is determined based on whether it is reasonably
anticipated that no further services will be performed by Executive after a
certain date or that the level of bona fide services Executive will perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than 20% of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period (or the full period of services if
Executive has been providing services less than 36 months).

21. Six-Month Delay. Notwithstanding anything in this Agreement to the contrary,
if Executive is a “specified employee” (within the meaning of Code Section 409A)
on the Termination Date, in the case of any payment made or benefit provided
pursuant to this Agreement that is considered to be a “deferral of compensation”
subject to Code Section 409A and which is payable upon Executive’s “separation
from service” (within the meaning of Code Section 409A) and which otherwise is
payable within six months of such separation from service, the payment date for
such payment or benefit shall be the date that is the first day of the seventh
month after the date of Executive’s “separation from service” (determined in
accordance with Code Section 409A). However, notwithstanding anything to the
contrary contained in this Section 21 or anywhere else in this Agreement, no
delay shall be required under this Section 21 to the extent that such payments
do not constitute a “deferral of compensation” under Treasury Regulation
Section 1.409A-1(b)(4) or 1.409A-1(b)(9)(iii).

22. Reimbursement and In-Kind Benefits. Notwithstanding any provision to the
contrary, if any reimbursements or in-kind benefits provided by the Company or
Chicago Tube & Iron pursuant to this Agreement would constitute deferred
compensation that is subject to and not exempt from Code Section 409A, such
reimbursements or in-kind benefits shall be subject to the following rules:
(a) the amounts eligible for reimbursement, or the in-kind benefits provided,
during any calendar year may not

 

47



--------------------------------------------------------------------------------

affect the expenses eligible for reimbursement, or the in-kind benefits
provided, in any other calendar year; (b) any reimbursement of an eligible
expense shall be made on or before the last day of the calendar year following
the calendar year in which the expense was incurred; and (c) Executive’s right
to an in-kind benefit or reimbursement is not subject to liquidation or exchange
for cash or another benefit.

23. Code Section 409A. It is intended that the payments and benefits provided
under this Agreement shall either be exempt from application of, or comply with,
the requirements of Code Section 409A and the final regulations thereunder. This
Agreement shall be construed, administered, and governed in a manner that
effects such intent, and the Company and Chicago Tube & Iron shall not take any
action that would be inconsistent with such intent and shall make payments in
such time and manner as the Company and Chicago Tube & Iron determine would
minimize or reduce the risk of adverse taxation under Code Section 409A. In the
event that the Company reasonably determines, after consultation with tax
counsel, that any compensation or benefits payable under this Agreement may be
subject to taxation under Code Section 409A, the Company, after consultation
with Executive, shall have the authority to adopt, prospectively or
retroactively, such amendments to this Agreement or to take any other actions it
determines necessary or appropriate to (a) exempt the compensation and benefits
payable under this Agreement from Code Section 409A or (b) comply with the
requirements of Code Section 409A. In no event, however, shall this section or
any other provisions of this Agreement be construed to require the Company to
provide any gross-up for the tax consequences of any provisions of, or payments
under, this Agreement and the Company shall have no responsibility for tax
consequences to Executive (or his or her beneficiary) resulting from the terms
or operation of this Agreement. For purposes of Code Section 409A, any payments
or benefits under this Agreement are intended to constitute the right to a
series of separate payments or benefits.

24. Survival. The obligations of Chicago Tube & Iron and/or the Company pursuant
to Section 6 and the obligations of Executive pursuant to Section 7 shall
survive the expiration of the Employment Period in accordance with the terms
contained therein.

[SIGNATURES ON FOLLOWING PAGE]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date provided herein.

 

OLYMPIC STEEL, INC.

/s/ Richard Marabito

Name: Richard Marabito

Title:   Chief Financial Officer and Treasurer

CHICAGO TUBE & IRON COMPANY

/s/ Richard Marabito

Name: Richard Marabito

Title:   Treasurer

/s/ Donald R. McNeeley

DR. DONALD R. MCNEELEY

(“Executive”)

 

49



--------------------------------------------------------------------------------

Schedule A

Certain Definitions

As used in this Agreement, the following capitalized terms shall have the
following meanings:

“Affiliate” of a specified entity means an entity that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the entity specified for purposes of Code Section 414(b) or
(c).

“Change-in-Control” means an event which results in a Change of Control within
the meaning of the Company’s 2007 Omnibus Incentive Plan and also results in a
change in the ownership or effective control, or in the ownership of a
substantial portion of the assets, of the Company, within the meaning of
Treasury Regulation §1.409A-3(i)(5).

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations thereunder, as such law, rules and regulations may be amended from
time to time.

“Confidential Information” means confidential business information of the
Company and its customers and vendors, without limitation as to when or how
Executive may have acquired such information. Such Confidential Information
shall include, without limitation, the Company’s sales figures, profit or loss
figures or other information related to the Company’s internal financial
statements, customers, clients, suppliers, vendors and product information,
sources of supply, customer lists or other information, selling and servicing
methods and business techniques, product development plans, sales and
distribution information, business plans and opportunities, or corporate
alliances and other information concerning the Company’s actual or anticipated
business or products, or which is received in confidence by or for the Company
from any other person.

“Disability” means the inability of Executive for a continuous period of ninety
(90) days or for one hundred and eighty (180) days in the aggregate during any
twelve (12) month period to perform the duties of his position hereunder on an
active full-time basis by reason of a disability condition. The Company and
Executive acknowledge and agree that the material duties of Executive’s position
are unique and critical to the Company and that a disability condition that
causes Executive to be unable to perform the essential functions of his position
under the circumstances described above will constitute an undue hardship on the
Company. Notwithstanding the foregoing, Executive shall not be disabled provided
that all of the following conditions have been satisfied:

(a) after receipt of the Company’s written notice of intent to terminate due to
Disability (which notice the Company is obligated to send to Executive),
Executive shall have the right within ten (10) days to dispute the Company’s
ability to terminate him for a Disability;

(b) within ten (10) days after exercising such right, Executive shall submit to
a physical exam by the Chief of Medicine of any major hospital in the
metropolitan Chicago area, selected by the mutual agreement of the parties;

(c) such physician shall issue his written statement to the effect that in his
opinion, based upon his diagnosis, Executive is capable of resuming his
employment and devoting his full time and energy in discharging his duties
within ten (10) days after the date of such statement; and

(d) Executive returns to work on a full-time basis and devotes his energy in
discharging his duties.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

“Good Cause” means a reasonable determination by the Board made in good faith
(without the participation of Executive), pursuant to the exercise of its
business judgment, that any one of the following events has occurred:

 

50



--------------------------------------------------------------------------------

(a) Executive is found by the Board to have engaged in (i) willful misconduct,
(ii) willful or gross neglect, (iii) fraud, (iv) misappropriation, or
(v) embezzlement in the performance of his duties hereunder;

(b) Executive has materially breached the provisions of Section 7 or any other
material provision of this Agreement and fails to cure such breach within ten
(10) days following written notice from the Company specifying such breach which
notice from the Company shall be provided within thirty (30) days after said
breach;

(c) Executive is found by the Board to have failed to provide reasonable
cooperation with any federal government or other governmental regulatory
investigation, the reasonableness of such cooperation to be determined by
reference to statutory and regulatory authorities, Federal Sentencing
Guidelines, and relevant case law interpretations;

(d) Executive signs or certifies statements required to be made pursuant to
Sarbanes-Oxley Sections 302 and 906, or other similar rules or regulations then
in effect, which turn out to be false or inaccurate in any material respect;
provided, however, that the Board has made a reasonable determination in good
faith that Executive knew or should have known that such statements were false
or inaccurate in any material respect;

(e) Executive has been indicted by a state or federal grand jury with respect to
a felony, a crime of moral turpitude or any crime involving the Company (other
than pursuant to actions taken at the direction or with the approval of the
Board) and a special committee of the Board, chaired by an outside director
appointed by the Chair of the Audit Committee, considers the matter, makes a
recommendation to the Board to terminate Executive’s employment for Good Cause,
and the Board concurs in that recommendation; or

(f) Executive is found by the Board to have engaged in a material violation of
the Code of Conduct of the Company as then in effect.

“Good Reason” means Executive’s termination of his employment with Chicago
Tube & Iron as a result of (i) any reduction in aggregate direct remuneration,
or any material reduction in position, responsibilities, or duties provided for
pursuant to this Agreement or in the aggregate of employee benefits,
perquisites, or fringe benefits provided for pursuant to this Agreement,
(ii) any good faith determination by Executive that, as a result of a
Change-in-Control, he is unable to carry out the responsibilities, duties,
authorities, powers, or functions attached to his position as contemplated by
this Agreement, (iii) imposition by Chicago Tube & Iron, after a
Change-in-Control, of any requirement that Executive’s principal place of work
be relocated to a place more than 25 miles from Executive’s principal place of
work immediately before a Change-in-Control or that Executive travel in
connection with his employment to a significantly greater degree than was
customary for Executive immediately before a Change-in-Control, or (iv) any
liquidation, dissolution, consolidation, or merger of the Company or transfer of
all or a significant portion of its assets unless a successor or successors (by
merger, consolidation, or otherwise) to which all or a significant portion of
its assets have been transferred shall have assumed all of the duties and
obligations of the Company under this Agreement. Notwithstanding the foregoing,
Executive’s termination of employment shall not constitute a termination for
“Good Reason” unless (A) Executive gives the Company notice of the existence of
an event described in clause (i), (ii), (iii) or (iv) above, within sixty days
following the first occurrence thereof, (B) the Company does not remedy such
event described in clause (i), (ii), (iii) or (iv) above, as applicable, within
thirty days of receiving the notice described in the preceding clause (A), and
(C) Executive terminates employment within five days of the end of the cure
period specified in clause (B), above.

 

51



--------------------------------------------------------------------------------

“Illegal Act” means a reasonable determination by the Board made in good faith
(without the participation of Executive), pursuant to the exercise of its
business judgment, that Executive has been indicted by a state or federal grand
jury with respect to a felony, a crime of moral turpitude or any crime involving
the Company (other than pursuant to actions taken at the direction or with the
approval of the Board) and a special committee of the Board, chaired by an
outside director appointed by the Chair of the Audit Committee, considers the
matter, makes a recommendation to the Board to terminate Executive’s employment
for an Illegal Act, and the Board concurs in that recommendation.

“Release and Waiver of Claims” means a written release and waiver of claims by
Executive in substantially the form attached hereto as Schedule B.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended, and the rules
and regulations thereunder, as such law, rules and regulations may be amended
from time to time.

 

52



--------------------------------------------------------------------------------

Schedule B

Release and Waiver of Claims

THIS SEPARATION AGREEMENT AND RELEASE (“Separation Agreement”) is entered into
by and among Chicago Tube & Iron Company (“Chicago Tube & Iron”), Olympic Steel,
Inc. (the “Company”) and Dr. Donald R. McNeeley (“Employee”).

1. Termination of Employment. Pursuant to this Separation Agreement, the
effective date of Employee’s separation of employment will be [insert date]. The
parties agree that Employee shall not report to work after [insert date].
Employee recognizes that he will be removed from Chicago Tube & Iron’s payroll
and his employment relationship with Chicago Tube & Iron and the Company will be
terminated for all purposes on this date.

2. Severance Compensation. In exchange for Employee’s commitments as outlined in
this Separation Agreement and in Section 7 of the Employment Agreement, dated
July 1, 2011, among Chicago Tube & Iron, the Company and Employee (the
“Employment Agreement”), Chicago Tube & Iron agrees to pay the consideration set
forth in Section      of the Employment Agreement (less any applicable
deductions (e.g., tax withholdings)) to Employee in accordance with the terms of
the Employment Agreement. Employee expressly acknowledges that he is not
otherwise entitled to the compensation referenced in this paragraph and that
such compensation serves as adequate consideration for his commitments set forth
in this Separation Agreement. Employee shall not accrue or be eligible for any
salary, pay, benefits or consideration from Chicago Tube & Iron or the Company
other than outlined herein.

3. Release in Full of All Claims. In exchange for the consideration set forth
herein, including, without limitation, amounts received pursuant to those
sections of the Employment Agreement identified in Section 2 of this Separation
Agreement, Employee, for himself, his agents, attorneys, heirs, administrators,
executors, assigns, and other representatives, and anyone acting or claiming on
his or their joint or several behalf, hereby releases, waives, and forever
discharges the Company, including its past or present employees, officers,
directors, trustees, board members, stockholders, agents, affiliates (including,
but not limited to Chicago Tube & Iron), parent corporation(s), subsidiaries,
successors, assigns, and other representatives, and anyone acting on their joint
or several behalf (the “Releasees”), from any and all known and unknown claims,
causes of action, demands, damages, costs, expenses, liabilities, or other
losses that in any way arise from, grow out of, or are related to Employee’s
employment with Chicago Tube & Iron or any of its affiliates and subsidiaries or
the termination thereof, excluding, however, (i) any claims arising under the
Agreement and Plan of Merger, dated May 18, 2011, through which Chicago Tube &
Iron became a wholly owned subsidiary of the Company and (ii) any claims for
indemnification to which Employee is entitled in his or her capacity as a
director or officer of the Company and/or Chicago Tube & Iron. By way of example
only and without limiting the

 

53



--------------------------------------------------------------------------------

immediately preceding sentence, Employee agrees that he is releasing, waiving,
and discharging any and all claims against the Company and its Releasees
(a) under any federal, state, or local employment law or statute, including, but
not limited to Title VII of the Civil Rights Act(s) of 1964 and 1991, the
Americans with Disabilities Act, Age Discrimination in Employment Act (ADEA),
Older Worker Benefit Protection Act (OWBPA), and all applicable state civil
rights law(s), including but not limited to the Anti-Discrimination Laws of
Illinois and Ohio, (b) under any federal, state or municipal law, statute,
ordinance or common law doctrine regarding (i) the existence or breach of oral
or written contracts of employment, (ii) negligent or intentional
misrepresentations, (iii) promissory estoppel, (iv) interference with contract
or employment, (v) defamation or damage to business or personal reputation,
(vi) assault and battery, (vii) negligent or intentional infliction of emotional
distress, (viii) unlawful discharge in violation of public policy,
(ix) discrimination, (x) retaliation, (xi) wrongful discharge, (xii) harassment,
(xiii) whistleblowing, or (xiv) breach of implied covenant of good faith,
(c) with respect to the Non-Qualified Plan and Trust for Employees of Chicago
Tube and Iron Company, or its successor, or (d) under the last Will of Gordon S.
Nathans, dated August 9, 1945, of which the Non-Qualified Plan and Trust for
Employees of Chicago Tube and Iron Company is a beneficiary. Nothing herein
shall be construed to prohibit Employee from filing a charge with the Equal
Employment Opportunity Commission or participating in investigations by that
entity. However, Employee acknowledges that the release he executes herein
waives his right to file a court action or to seek individual remedies in any
such action. Employee further agrees that if any person, organization, or other
entity should bring a claim against the Releasees involving any matter covered
by this Separation Agreement, Employee will not accept any personal relief in
any such action. Notwithstanding the foregoing, Employee will not give up his
right to any benefits to which he is entitled under (w) any tax-qualified
retirement plan or group life insurance plan of Chicago Tube & Iron or the
Company, (x) Part 6 of Subtitle B of Title I of the Employee Retirement Income
Security Act of 1974, as amended (“COBRA”), (y) the Non-Qualified Plan and Trust
for Employees of Chicago Tube and Iron Company, or its successor, or (z) the
last Will of Gordon S. Nathans, dated August 9, 1945, of which the Non-Qualified
Plan and Trust for Employees of Chicago Tube and Iron Company is a beneficiary.
Further, nothing herein shall constitute a release by Employee of any claim
against any executor, administrator or other entity administering the will
described in the foregoing clause (z).

4. No Claims Filed. Employee affirms that, as of the date of execution of this
Separation Agreement, he has filed no lawsuit, charge, claim or complaint with
any governmental agency or in any court against the Company or its Releasees.

5. Nondisclosure of Terms. Employee agrees that the existence, terms and
conditions of this Separation Agreement, and any and all underlying

 

54



--------------------------------------------------------------------------------

communications and negotiations in connection with or leading to this Separation
Agreement, are and shall remain confidential. Except as specifically set forth
below, Employee shall not disclose the existence or terms of this Separation
Agreement in whole or in part to any individual or entity without prior written
consent of the Company.

Employee agrees that he will not disclose the existence or terms of this
Separation Agreement to any person except (i) to members of Employee’s immediate
family and his professional advisors, who shall be advised of this
confidentiality provision, (ii) to the extent required by a final and binding
court order or other compulsory process, (iii) to any federal, state, or local
taxing authority and (iv) as necessary, during the course of a legal action or
otherwise, to enforce Employee’s rights and remedies under this Separation
Agreement or the Employment Agreement. Upon Employee’s receipt of any order,
subpoena or other compulsory process demanding production or disclosure of this
Separation Agreement, Employee agrees that he will promptly notify the Company
in writing of the requested disclosure, including the proposed date of the
disclosure, the reason for the requested disclosure, and the identity of the
individual or entity requesting the disclosure, at least ten (10) business days
prior to the date that such disclosure is to be made or immediately upon receipt
of the requested disclosure. Employee agrees not to oppose any action that the
Company might take with respect to any such requested disclosure. Employee
further agrees to instruct his counsel not to disclose to any person or entity,
including potential or existing clients, the existence or terms of this
Separation Agreement. If Employee breaches his promise of confidentiality
contained in this paragraph, Employee agrees to pay the Company as liquidated
damages immediately and upon demand, any and all amounts paid to Employee under
this Separation Agreement. Employee agrees that this sum represents fair and
reasonable liquidated damages, since the amount of actual damages to the Company
in the event of such breach is uncertain.

6. Future Cooperation. Employee agrees that he will fully cooperate with the
Company in effecting an orderly transition of his duties and in ensuring that
the business of Chicago Tube & Iron and the Company is conducted in a
professional, positive and competent manner. Employee agrees that he shall,
without any additional compensation, respond to reasonable requests for
information from the Company regarding matters that may arise in Chicago Tube &
Iron’s or the Company’s business. Employee further agrees to fully and
completely cooperate with Chicago Tube & Iron and the Company, their advisors
and their legal counsel with respect to any litigation that is pending against
Chicago Tube & Iron or the Company and any claim or action that may be filed
against Chicago Tube & Iron or the Company in the future. Such cooperation shall
include making himself available at reasonable times and places for interviews,
reviewing documents, testifying in a deposition or a legal or administrative
proceeding, and providing advice to Chicago Tube & Iron or the Company in
preparing defenses to any pending or potential future claims against Chicago
Tube & Iron or the Company. Chicago Tube & Iron and the Company agree to
pay/reimburse Employee for any approved travel expenses incurred as a result of
his cooperation with the Company or Chicago Tube & Iron, as applicable.

7. Assistance to Others. Employee agrees not to assist or cooperate, in any way,
directly or indirectly, with any person, entity or group (other than the Equal
Employment Opportunity Commission (EEOC) or other governmental agency) involved
in any proceeding, inquiry or investigation of any kind or nature against or
involving the Company or any of its Releasees, except as required by law,
subpoena or other compulsory process.

Moreover, Employee agrees that to the extent he is compelled to cooperate with
such third parties, he shall disclose to the Company in advance that he intends
to cooperate and shall disclose the manner in which he intends to cooperate.
Further, Employee agrees that within three (3) days after such

 

55



--------------------------------------------------------------------------------

cooperation, he will meet with representatives of the Company and disclose the
information that he provided to the third party. This subparagraph is to be
broadly construed and is to include conversations, informal comments,
confirmations, suggestions or advice of any type to third parties, their counsel
or their advisors. Further, if Employee is legally required to appear or
participate in any proceeding that involves or is brought against the Company or
its Releasees, Employee agrees to disclose to the Company in advance what he
plans to say or produce and otherwise cooperate fully with the Company or its
Releasees.

8. Arbitration and Damages in Case of Breach. Any and all disputes arising out
of or in any way relating to this Separation Agreement shall be submitted to
binding arbitration before a panel mutually agreed to by the parties and
conducted in accordance with the Rules of the American Arbitration Association.

If Employee, the Company or Chicago Tube & Iron, as applicable, fails to cure a
breach of this Separation Agreement within ten (10) days following written
notice from any other party to this Separation Agreement specifying in
reasonable detail the facts and circumstances of such breach, such breach shall
entitle such other party to recover (a) any and all amounts paid pursuant to
this Separation Agreement, plus (b) any actual damages that Chicago Tube & Iron,
the Company or Employee can establish resulted or will result from such breach,
upon a showing to a binding arbitration panel mutually agreed to by the parties
and conducted in accordance with the Rules of the American Arbitration
Association. The costs of any such proceeding, including reasonable attorneys’
fees, shall be paid by the non-prevailing party. This paragraph shall not apply
to any claim filed by Employee with the EEOC, including an action concerning the
enforceability of this Separation Agreement.

9. No Admission of Wrongful Conduct. Employee hereby acknowledges and agrees
that, by Chicago Tube & Iron or the Company providing the consideration
described above and entering into this Separation Agreement, Chicago Tube & Iron
and the Company, including their past or present employees, officers, directors,
trustees, board members, stockholders, agents, affiliates, subsidiaries, parent
corporations, successors, assigns, or other representatives, are not admitting
any unlawful or otherwise wrongful conduct or liability to Employee or his
heirs, executors, administrators, assigns, agents, or other representatives.

Employee, Chicago Tube & Iron and the Company further understand and agree that
this Separation Agreement shall not be admissible as evidence in any court or
administrative proceeding, except that either party may submit this Separation
Agreement to any appropriate forum in the event of an alleged breach of this
Separation Agreement or a claim by either party concerning the enforceability or
interpretation of this Separation Agreement.

10. ADEA/OWBPA Waiver & Acknowledgment. Insofar as this Separation Agreement
pertains to the release of Employee’s claims, if any, under the Age
Discrimination in Employment Act, Employee, pursuant to and in compliance with
the rights afforded him under the Older Worker Benefit Protection Act: (a) is
hereby advised to consult with an attorney before executing this Separation
Agreement; (b) is hereby afforded twenty-one (21) days to consider this
Separation Agreement; (c) may rescind this Separation Agreement any time within
the seven (7) day period following his execution of the Separation Agreement;
(d) is hereby advised that this Separation Agreement shall not become effective
or enforceable until the seven (7) day revocation period has expired; and (e) is
hereby advised that he is not waiving claims that may arise after the date on
which he executes the Separation Agreement. If this Separation Agreement is
revoked within the revocation period, Chicago Tube & Iron and the Company

 

56



--------------------------------------------------------------------------------

shall have no obligation under this Agreement. If this Separation Agreement is
not revoked within the revocation period, this Agreement will be effective
immediately after the expiration of the revocation period.

11. Reemployment or Future Association. Employee hereby agrees that he shall not
seek reinstatement or apply for future employment with Chicago Tube & Iron or
the Company or any of their affiliates and subsidiaries; and should Employee
apply for reinstatement or re-employment in violation of this paragraph, Chicago
Tube & Iron, the Company and their affiliates and subsidiaries shall not incur
any liability by virtue of its or their refusal to hire him or consider him for
employment.

12. Governing Law. This Separation Agreement shall in all respects be
interpreted, construed and governed by and in accordance with the internal
substantive laws of the State of Illinois.

13. Severability. Should any provision of this Separation Agreement be declared
or be determined by any court to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby, and said
illegal or invalid part, term or provision shall be deemed not to be part of
this Separation Agreement. The waiver of a breach of any of the provisions of
this Separation Agreement shall not operate or be construed as a waiver of any
other provision of this Separation Agreement or a waiver of any subsequent
breach of the same provision.

14. Voluntary Execution. Employee acknowledges that he is executing this
Separation Agreement voluntarily and of his own free will and that he fully
understands and intends to be bound by the terms of this Separation Agreement.
Further, Employee acknowledges that he has had an opportunity to carefully
review this Separation Agreement with his attorney prior to executing it or
warrants that he chooses not to have his attorney review this Separation
Agreement.

15. No Assignment of Claims. Employee hereby represents and warrants that he has
not previously assigned or purported to assign or transfer to any person or
entity any of the claims or causes of action herein released.

16. Entire Agreement. This Separation Agreement, together with the Employment
Agreement, constitute the entire agreement among Chicago Tube & Iron, the
Company and Employee with respect to the subject matter of this Separation
Agreement, and there are no other written or oral agreements, understandings or
arrangements except as set forth herein. Any amendments, additions or other
modifications to this Separation Agreement must be done in writing, signed by
both parties, and subject to approval by the Board of Directors of the Company
in order to be binding.

 

57



--------------------------------------------------------------------------------

17. Successors and Assigns. This Separation Agreement shall bind and inure to
the benefit of and be enforceable by Employee, Chicago Tube & Iron, the Company
and their respective heirs, executors, personal representatives, successors and
assigns, except that no party may assign any rights or delegate any obligations
hereunder without the prior written consent of the other parties. Employee
hereby consents to the assignment by the Company or Chicago Tube & Iron of all
of their rights and obligations hereunder to any successor to the Company or
Chicago Tube & Iron, as applicable, by merger or consolidation or purchase of
all or substantially all of the assets of the Company or Chicago Tube & Iron, as
applicable, provided such transferee or successor assumes the liabilities of the
Company or Chicago Tube & Iron, as applicable, hereunder.

[SIGNATURES ON FOLLOWING PAGE]

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby certify that they have read this
Separation Agreement in its entirety and voluntarily executed it in the presence
of competent witnesses, as of the date set forth under their respective
signatures.

 

DR. DONALD R. MCNEELEY        CHICAGO TUBE & IRON COMPANY        By:  

 

 

       Name: Richard Marabito        Title:   Treasurer

 

      

 

Date        Date

 

      

 

Witness        Witness

 

      

 

Date        Date

 

59



--------------------------------------------------------------------------------

OLYMPIC STEEL, INC. By:  

 

Name: Richard Marabito Title:   Chief Financial Officer and Treasurer

 

Date

 

Witness

 

Date

 

60